Petition for writ of certiorari is granted, and the writ shall issue forthwith. While the parties are free to discuss such issues as they believe pertinent, they are directed to brief the following issue: Is the Rhode Island State Labor Relations Board a proper party to these proceedings? See Hassell v. Zoning Bd. of E. Providence, 108 R. I. 349, 275 A.2d 646 *918(1971).
Tillinghast, Collins & Graham, James A. Jackson, for •plaintiff-respondent. Natale L. Urso, for Barrington Teachers Association. Vincent Kane, for Rhode Island State Labor Relations Board, defendants-petitioners.